COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 Keenan Novon Anderson a/k/a Keenan                           No. 08-15-00370-CR
 Novon Anderson,                               §
                                                                Appeal from the
                            Appellant,         §
                                                               252nd District Court
 v.                                            §
                                                           of Jefferson County, Texas
 The State of Texas,                           §
                                                                 (TC# 13-17039)
                            State.             §

                                           §
                                         ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                           '
until May 26, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                            '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Dustin R. Galmor, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before May 26, 2016.

       IT IS SO ORDERED this 25th day of April, 2016.



                                            PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.